DETAILED ACTION
This communication is responsive to the amendment filed on 04/27/2021, in which: Claims 1, 3-4, 6-9, 15-16, and 18-19 were amended; Claims 2, 5, 10-14, and 17, and 20 were canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. CA2816781 filed on 05/28/2013.
Continuity
This instant application is a continuation (CON.) of U.S. application number 14/894061 filed on 11/25/2015 (patent number 10,078,698), which is relationship of 371 of PCT/CA2014/050378 filed on 04/15/2014.
Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, the Applicants’ arguments (see Remarks, pages 11-14) filed on 04/27/2021 to respective claims 1, 4, and 7 have been fully considered, but are moot in view of the Examiner’s Amendment as indicated below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with attorney of record, Nicholas D. Bowman (Reg. No. 65,751), on 05/17/2021 and 05/18/2021.
In the claims…
Claims 3, 6, 15-16, and 18-19 have been canceled; and 
Claims 1, 4, and 7 have been amended as following:
1. (Currently Amended)  A computer-implemented method comprising: 











receiving a set of paths representative of a document object model (DOM) associated with a web page of an application, wherein the receiving further comprises:
initializing a list of paths as empty;
identifying using a crawling strategy Event X as a next event to execute;
capturing a representation of an html_before execution of the Event X;
executing the event X;
capturing a representation of an html_after execution of the Event X;
identifying a Delta X as a difference between the html_before execution of the event X and the html_after execution of the Event X;
defining Path X as a relaxed XPath of Delta X; and
responsive to a determination Path X does not exist in the list of paths, adding Path X to the list of paths;
defining a set of current states as the set of current states determined for Event X;
for a plurality of paths in the set of paths received by a processor:
extracting a subtree, as Subtree X, for a current path;
traversing known sub-paths under the current path and deleting corresponding subtrees from Subtree X;
reading contents of and determining states of Subtree X to form a State X; and
		adding the State X to the set of current states; 
associating the set of current states with Event X as possible destination states of the Event X; and
returning the set of current states of the application.

3. (Canceled)

4. (Currently Amended)	A computer program product comprising a computer readable storage medium having a computer readable application stored therein, 











receiving a set of paths representative of a document object model (DOM) associated with a web page of an application, wherein the receiving further comprises:
initializing a list of paths as empty;
identifying using a crawling strategy Event X as a next event to execute;
	capturing a representation of an html_before execution of the Event X;
	executing the event X;
	capturing a representation of an html_after execution of the Event X;
identifying a Delta X as a difference between the html_before execution of the event X and the html_after execution of the Event X;
	defining Path X as a relaxed XPath of Delta X; and
responsive to a determination Path X does not exist in the list of paths, adding Path X to the list of paths;
defining a set of current states as the set of current states determined for Event X;
for a plurality of paths in the set of paths received by a processor:
extracting a subtree, as Subtree X, for a current path;
traversing known sub-paths under the current path and deleting corresponding subtrees from Subtree X;
reading contents of and determining states of Subtree X to form a State X; and
		adding the State X to the set of current states; 
associating the set of current states with Event X as possible destination states of the Event X; and
returning the set of current states of the application.

6. (Canceled)

7. (Currently Amended)	An apparatus comprising:
	a communications fabric;
a memory connected to the communications fabric, wherein the memory contains computer executable program code; and
a processor unit connected to the communications fabric, wherein the processor unit executes the computer executable program code to direct the apparatus to perform a method comprising:

initializing a list of paths as empty;
identifying using a crawling strategy Event X as a next event to execute;
capturing a representation of an html_before execution of the Event X;
executing the event X;
capturing a representation of an html_after execution of the Event X;
identifying a Delta X as a difference between the html_before execution of the event X and the html_after execution of the Event X;
		defining Path X as a relaxed XPath of Delta X; and
responsive to a determination Path X does not exist in the list of paths, adding Path X to the list of paths;
defining a set of current states as the set of current states determined for [[Delta]] Event X;
for a plurality of paths in the set of paths received by a processor:
extracting a subtree, as Subtree X, for a current path;
traversing known sub-paths under the current path and deleting corresponding subtrees from Subtree X;

		adding the State X to the set of current states; 
associating the set of current states with Event X as possible destination states of the Event X; and
returning the set of current states of the application.

Claims 15-16 and Claims 18-19 (Canceled)

Reasons for Allowance
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 4, 7-9 are allowable (re-numbered as 1-5).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art made of record, singularly or in combination, does not teach the combined limitations as considered a whole include: 
"identifying using a crawling strategy Event X as a next event to execute;
capturing a representation of an html_before execution of the Event X;
executing the event X;
capturing a representation of an html_after execution of the Event X;
identifying a Delta X as a difference between the html_before execution of the event X and the html_after execution of the Event X;
defining Path X as a relaxed XPath of Delta X; and
responsive to a determination Path X does not exist in the list of paths, adding Path X to the list of paths;
defining a set of current states as the set of current states determined for Event X;” and 
“for a plurality of paths in the set of paths received by a processor:
extracting a subtree, as Subtree X, for a current path;
traversing known sub-paths under the current path and deleting corresponding subtrees from Subtree X;
reading contents of and determining states of Subtree X to form a State X; and
	adding the State X to the set of current states; 
associating the set of current states with Event X as possible destination states of the Event X." 
(see the Applicant’s Figs. 7, 9-12, and Specification at pars. [0052-59], [0062, and 0072-93]).
The above indicated limitations combine together with the other limitations of the independent claim 1 (similar to claims 4 and 7) are novel and non-obvious over the prior art of record. The dependent claims 8-9, being definite, enabled by the specification, and further limiting to the independent claim 7 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169            
                                                                                                                                                                                            
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169